1    Adam P Thursby, Esq. (SBN 318465)
     Kristin A. Zilberstein, Esq. (SBN: 200041)
2    Jennifer R. Bergh, Esq. (SBN 305219)
3    LAW OFFICES OF MICHELLE GHIDOTTI
     1920 Old Tustin Ave.,
4    Santa Ana, CA 92705
     Ph: (949) 427-2010
5    Fax: (949) 427-2732
6    athursby@ghidottilaw.com

7    Attorney for Movant
     Bosco Credit LLC
8
9
                           UNITED STATES BANKRUPTCY COURT
10
                           NORTHERN DISTRICT OF CALIFORNIA
11
                                     OAKLAND DIVISION
12
13   In Re:                                           )   CASE NO.: 18-42125
14   JOSE A LOZA                                      )
                                                      )   CHAPTER 13
15         Debtor.                                    )
                                                      )   RS No.: MRG-100
16
                                                      )
17                                                    )   MEMORANDUM OF POINTS
                                                      )   AND AUTHORITIES IN
18                                                    )   SUPPORT OF MOTION FOR
                                                      )   RELIEF FROM AUTOMATIC
19
                                                      )   STAY
20                                                    )
                                                      )   Date:    November 9, 2018
21                                                    )   Time:    10:00 a.m.
22                                                    )   Ctrm:    215
                                                      )   Place:   U.S. Bankruptcy Court
23                                                    )            1300 Clay Street
                                                      )            Oakland, CA 94612
24                                                    )
25                                                    )   Judge: Charles Novack

26
27
28
     TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:



                                                  1                                          18-42125
 Case: 18-42125      Doc# 16-3   Filed: 10/03/18    Entered:
                                               Motion             10/03/18 of
                                                      for Relief Memorandum 16:25:00       Page 1 of
                                                                              Points and Authorities
                                              4
1           Bosco Credit LLC, (“Movant”), by and through its undersigned attorney, moves this
2    Court for termination of all stays and injunctions, pursuant to 11 U.S.C. §362(d) and 105 and
3    Federal Rules of Bankruptcy Procedure 4001 and 9014 and regarding the real property
4    commonly known as 335 Burbank Road, Antioch, CA 94509, (“Property” herein).
5           The relief requested in this Motion is proper for all of the reasons set forth in the
6    Memorandum of Points and Authorities and incorporated herein by this reference.
7           On or about 9/11/2018, Debtor filed a Voluntary Petition under Chapter 13 of the
8    Bankrutpcy Code. Prusuant to 11 U.S.C. §362, the Petition stays the commencement or
9    continuantion of any proceedings against the Debtor or any act to obtain possession of any
10
     property of the Debtor or to enforce any lien against any property of the Debtor. This Court
11
     has jurisdiction pursuant to 28 U.S.C. §1334. The filing of this Motion commences a
12
     contested matter within the meaning of Bankruptcy Rule 9014.
13
14
            RELIEF FROM STAY SHOULD BE GRANTED UNDER 11 U.S.C. SECTION
15
            362(D)(1) BECAUSE DEBTOR HAS NO OWNERSHIP INTEREST IN THE
16
            PROPERTY
17
18
            Pursuant to 11 U.S.C. §362(d)(1), Movant is entitled to relief from the automatic stay
19
20   as Debtor no longer has an ownership interest in the property. The Debtor has the burdent of

21   showing there is no cause to terminate the stay. In re Ellis, 60 B.R. 432 (9th Circ. BAP 1985).

22   Where cause is shown, courts have no discretion, but must grant relief. In re Ford, 36 B.R.

23   501 (Dt 1983).

24          The evidence demonstrates that the Debtor does not have the right to continued
25   occupancy of the Property. The subject petition was filed on September 11, 2018. A prior petition
26   was filed on August 27, 2018 and was dismissed on September 11, 2018.
27
             Movant was the successful purchaser of the Property at the foreclosure sale held on
28
     January 31, 2018. Purusant to the Trustee’s Deed Upon Sale recorded on February 5, 2018, as

     Document No.: 20189001808200003 Movant is the legal owner of the Property.

                                                     2                                              18-42125
 Case: 18-42125       Doc# 16-3      Filed: 10/03/18    Entered:
                                                   Motion             10/03/18 of
                                                          for Relief Memorandum 16:25:00       Page 2 of
                                                                                  Points and Authorities
                                                  4
1                   RELIEF FROM STAY SHOULD BE GRANTED UNDER 11 U.S.C.
2                   SECTION 362(D)(2) BECAUSE THERE IS NO EQUITY IN THE
3
                    PROPERTY AND IT IS NOT NEEDED FOR AN EFFECTIVE
4
                    REORGANIZATION.
5
6           Bankrupcty Code Section 362(d)(2) provides for relief from the automatic stay if the

7    Debtors do not have equity in the property and the property is not needed for an effective

8    reorganization. The burden is on the Debtors to prove the Property is necessary to effect
9    reorganization. In re Gauvin, 24 B.R. 578,580 (9th Cir.B.A.P. 1982).
10          Pursuant to 11 U.S.C. Section 362(d)(2)(A) the Debtors do not have equity in the
11
     Property. As stated above, pursuant to the Trustee’s Deed Upon Sale, recorded on February 5,
12
     2018, Movant is the owner of the Property. Therefore, Debtors do not have equity in the
13
     Property and Movant’s Motion should be granted.
14
15   ////

16   ////
17
     ////
18
     ////
19
20   ////

21   ////
22                  Additionally, relief from stay is warranted where the Debtors fail to, “present
23
     any evidence about what their reorganization plan is or when it could be proposed and brought
24
     to fruition. . .”; without evidence these Debtors have, “failed to meet [their] burden of showing
25
26   the "essential" connection between the property and a reasonably possible, successful

27   reorganization in a reasonable time.” In re Teresi, 134 B.R. 392, 398 (Bankr.E.D.Cal. 1991).
28   Here, the Debtors do not own the Property because, Movant is the Owner of the Property.

     Debtors cannot reorganize a claim that is not property of the bankruptcy estate. Thus,

                                                     3                                           18-42125
 Case: 18-42125       Doc# 16-3      Filed: 10/03/18    Entered:
                                                   Motion             10/03/18 of
                                                          for Relief Memorandum 16:25:00       Page 3 of
                                                                                  Points and Authorities
                                                  4
1    Movant’s Motion should be granted Pursuant to 11 U.S.C. 362(d)(2) because the Property is
2    not necessary for effective reorganization.
3
            Accordingly, relief from the automatic stay should be granted to Movant pursuant to 11
4
     U.S.C. §362(d)(1) and 11 U.S.C. §362(d)(2). Additionally Movant requests that it be awarded
5
     its attorney’s fees and costs and that the Court waive the 14 day stay pursuant to Bankruptcy
6
     Rule 4001(a) (3); and for such other and further relief as the Court deems just and proper.
7
8
     Dated: September 20th, 2018                   LAW OFFICES OF MICHELLE GHIDOTTI
9
10
                                                   /s/ Adam P. Thursby
11                                                 Adam P. Thursby, Esq.
                                                   Bosco Credit LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                     4                                           18-42125
 Case: 18-42125       Doc# 16-3      Filed: 10/03/18    Entered:
                                                   Motion             10/03/18 of
                                                          for Relief Memorandum 16:25:00       Page 4 of
                                                                                  Points and Authorities
                                                  4
